Citation Nr: 0118124	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
irritable bowel syndrome (IBS), gastroesophageal reflux 
disorder (GERD), and hiatal hernia.  

2. Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1995 to March 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which, inter alia, continued an evaluation 
of 20 percent for GERD/hiatal hernia and denied entitlement 
to individual unemployability.  A notice of disagreement was 
received in September 1999; a statement of the case was 
issued in September 1999; and a substantive appeal 
was received in September 1999.  The veteran testified at a 
hearing before an RO hearing officer in November 1999.

The Board notes that the RO certified the following issues on 
appeal in the VA Form 8, dated in June 2001:  increased 
rating for head trauma residuals with headache; increased 
rating for convergence insufficiency; and a TDIU.  An appeal 
on the issue of a TDIU has been perfected, as detailed above.  
Although the RO continued a 50 percent evaluation for 
service-connected head trauma with headache in the August 
1999 rating decision, the veteran did not mention that issue 
in his notice of disagreement.  A supplemental statement of 
the case (SSOC), issued in March 2000, reported this issue 
and again continued the rating.  An attached coding sheet 
noted that the evaluation for this disability had been 
increased to 50 percent, effective from March 4, 1999.  In 
this SSOC, the RO also assigned a separate 10 percent rating 
for convergence insufficiency, accommodative infacility, 
photophobia, as a residual of the service-connected head 
trauma.  The attached coding sheet noted that this 10 percent 
evaluation, was effective from December 15, 1999.  

In a letter, received in May 2000, the veteran stated that he 
was "disputing your recent dicision (sic) in refrance (sic) 
to my case.  Your facts and dates are somewhat incorrect.  I 
am gathering facts and information and will be forwarding a 
packet soon."  An appeal to the Board consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).  

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction for disagreement with an adjudicative 
determination by the RO and a desire to contest the result.  
If the RO made determinations on several issues at the same 
time, the specific determinations with which the claimant 
disagrees must be identified.  38 C.F.R. § 20.201 (2000).  
Therefore, the May 2000 letter cannot be a notice of appeal 
on the issues of entitlement to increased evaluations for 
service-connected residuals of head trauma, including 
headaches, and convergence insufficiency, accommodative 
infacility, photophobia.  

The next statement, received from the veteran or his 
representative, was the statement from the veteran's 
representative, dated in May 2001.  Such cannot be a valid 
notice of disagreement, as it was not filed within one year 
of the date the RO mailed the March 2000 SSOC and coding 
sheet.  38 C.F.R. § 20.302(a) (2000).  Therefore, the issues 
of entitlement to an evaluation in excess of 50 percent for 
service-connected residuals of head trauma, headache, and 
entitlement to an initial evaluation in excess of 10 percent 
for convergence insufficiency, accommodative infacility, 
photophobia, are not currently before the Board.  

The Board also notes that in the March 2000 
SSOC, an increased evaluation of 30 percent was awarded for 
IBS/GERD, effective from March 9, 1998.  The RO indicated 
that, as the maximum evaluation for IBS/GERD had been 
awarded, that issue was resolved.  The Board notes that the 
veteran's service-connected condition, for which the 30 
percent evaluation was awarded, includes hiatal hernia, the 
rating criteria for which include the possibility of an 
evaluation in excess of 30 percent.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2000).  Therefore, the appeal on this 
issue continues.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United State Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC No. 16-92 (published at 57 Fed. Reg. 49747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The most recent VA examination for the veteran's service-
connected gastrointestinal disorders was in November 1999.  
At that time, the veteran reported that his condition was 
becoming worse.  Further, the Board finds that this VA 
examination and the previous examination in June 1999, did 
not provide the detailed findings necessary to adequately 
evaluate the veteran's condition.  

As to the veteran's claim for a TDIU, the Board notes that 
the veteran and his representative reported that he is had 
returned to work as a security officer, but missed 10-12 
weeks of work from March to December 2000.  The veteran 
reported at the December 2000 VA examination, that he worked 
for a friend, so was able to keep his position even while 
missing these periods of work.  The Board notes that the 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment for purposes of 
determining entitlement to a TDIU.  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard. the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his 
IBS/GERD/hiatal hernia, and who may have 
opined as to his ability to work.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of all 
treatment reports from those sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  The reviewer should note 
whether the veteran is currently employed 
and if so, the nature, schedule, hours, 
and wages of that employment.  


The reviewer should note what effect the 
service-connected disabilities, and those 
disabilities only, have on the veteran's 
ability to obtain or maintain 
substantially gainful employment.  
A written copy of the report should be 
included in the claims folder.

4.  The RO should arrange for a VA 
special gastrointestinal examination of 
the veteran by an appropriate specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his 
IBS/GERD/hiatal hernia.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior 
and pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should note the frequency 
and severity of any gastrointestinal 
symptoms, including abdominal pain, 
vomiting, hematemesis, melena, anemia, or 
material weight loss.  If the veteran has 
suffered weight loss, the examiner should 
note to what extent based on his 
predominant weight pattern.  Any opinions 
expressed as to the severity of the 
veteran's gastrointestinal disabilities 
must be accompanied by a complete 
rationale.

5.  The RO should arrange for a VA 
general medical examination(s) of the 
veteran by an appropriate VA physician(s) 
for the purpose of ascertaining the 
current nature and extent of severity of 
the veteran's service-connected 
disabilities.  The claims file, including 
a copy of the social and industrial 
survey, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior 
and pursuant to conduction and completion 
of the examination(s).  

The examiner(s) should provide 
detailed findings as to the nature and 
extent of severity of the veteran's 
service-connected disabilities.  The 
examiner(s) should provide a specific 
finding as to whether the veteran's 
service-connected disabilities preclude 
obtaining or maintaining substantially 
gainful employment.  Any opinions 
expressed by the examiner(s) must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-374 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claims for an evaluation 
in excess of 30 percent for 
IBS/GERD/hiatal hernia (including 
appropriate action for consideration of 
an extraschedular evaluation under 38 
C.F.R. § 3.321(b) (2000)) and a TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

